EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Response to Arguments
The Examiner withdraws the Claim Objection to Claim 4 it has been amended to remove the informality.

The Examiner withdraws the 35 USC 101 Rejection of Claim 21 as it has been amended to place the Claim within one of the statutory categories. 

Applicant’s arguments, see pages 6-11, filed 04/25/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of 03/07/2022 has been withdrawn. 
Secondary reference Rubinsky (US 2008/0007275) in ¶[0016] teaches against having multiple receive coils, therefore making the combination with primary reference Yang (US 7,119,553) improper.

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to teach or suggest, singly or in combination a device for measuring a change in a cell in real time, the device comprising:
“an induced magnetic field receiver configured to receive a second alternating magnetic field  using a plurality of secondary coils arranged on a second plane” in combination with the other limitations of the Claim. 
Claims 2-11 are allowed as depending on Claim 1.
Claim 12 is allowed on similar grounds as Claim 1.
Claims 13-21 are allowed as depending on Claim 12.

The closest prior art of record is Scharfetter (US 2010/0127705). In Figure 3, Scharfetter appears to teach three excitation coils SP1-SP3 arranged in a plane and three receiver coils ES1-ES3 in another plane with brain, breast or other tissue for inspection OBJ with conductively inhomogeneous region IHO. However, Figure 3 is a schematic diagram and not representative of the actual arrangement of the coils. Figure 1 is representative of a possible arrangement of coils. ¶[0031 & 0033] teach that the signals to be picked up by the receiver coils are many orders of magnitude smaller than the excitation signals of the excitation coil and more precisely that the signals of interest at the output of the receiver coils is in the nanovolt range. Given this, it is unlikely that the all the excitation coils are located in a first plane that is separate from a plane with all the receiver coils. Thus Scharfetter and Yang (US 7,119,553) together or singly do not teach the limitations of the Claim. 

    PNG
    media_image1.png
    204
    279
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    348
    463
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        05/03/2022


/LEE E RODAK/Primary Examiner, Art Unit 2868